Citation Nr: 0101828	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  99-21 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound to the left hip and buttock, Muscle Group XVII, with 
retained fragments, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1944 to June 
1946.

The administrative procedures leading to this appeal began in 
1999. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran an increased rating for 
residuals of a gunshot wound to the left hip and buttock, 
Muscle Group XVII, with retained fragments, currently rated 
as 20 percent disabling.  He filed a June 1999 notice of 
disagreement, initiating this appeal, and was afforded a July 
1999 statement of the case.  In October 1999, he filed a VA 
Form 9, perfecting his appeal.  

The veteran seeks an increased rating for his service 
connected residuals of a gunshot wound to the left hip and 
buttock, Muscle Group XVII, with retained fragments, 
currently rated as 20 percent disabling.  

The veteran has been receiving compensation for his service-
connected disabilities since 1946.  In a rating action of 
June 1946, the RO granted the veteran service connection for 
the following disabilities: (1) gunshot wound scar of the 
left back, rated 20 percent disabling; (2) gunshot wound 
scars of the left arm, rated 10 percent disabling; and (3) 
gunshot wound scars of the right leg, rated not compensably 
disabling.  His service-connected disabilities are currently 
rated as follows: (1) gunshot wound of the left hip and or 
buttock with retained foreign body, muscle group XVII, rated 
20 percent disabling; (2) gunshot wound right leg, rated 20 
percent disabling; (3) gunshot wound left forearm, muscle 
group VI, rated 10 percent disabling; and (4) gunshot wound 
left arm, muscle group VII, rated 10 percent disabling.




REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

The RO sent the most recent supplemental statement of the 
case to the veteran on January 3, 2000.  In February 2000, 
the veteran sent the RO a letter, along with a statement from 
the his wife.  The veteran noted, "Enclosed is a most related 
statement from my good wife of 52 years.  Above all make sure 
this is taken into account."  The statement from the 
veteran's wife describes her observations of the veteran's 
service connected disabilities.

The RO did not send the veteran a supplemental statement of 
the case taking into account the statement from the veteran's 
wife, and the claims folder includes no indication that the 
statement from the veteran's wife was reviewed by the RO for 
rating purposes. 

As is provided in 38 C.F.R. § 19.31 (2000),  a supplemental 
statement of the case must be sent to the appellant "when 
additional pertinent evidence is received after a Statement 
of the Case or the most recent Supplemental Statement of the 
Case has been issued."  

The procedures outlined in 38 C.F.R. § 19.31 are not 
optional.  For this reason, this case must be returned to the 
RO for further development.  Accordingly, the case is 
REMANDED for the following action:

1.  The RO and any physician to whom this case 
is assigned for an examination and/or a 
statement of medical opinion must 


read the entire remand, to include the 
explanatory paragraphs above the numbered 
instructions.

2.  The RO must review the appellant's claim, 
taking into account all evidence added to the 
record since the RO's last review of the 
claim.

3.  The RO should assure that the duty to 
assist was satisfied pursuant to the Veterans 
Claims Assistance Act of 2000, Publ. L. No. 
106-475, § 3 (a), 114 Stat. 2096, ____ (2000) 
(to be codified at 38 U.S.C. § 5103A).  In the 
event that the claim on appeal is not resolved 
to the satisfaction of the appellant, he 
should be furnished with a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 



directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	G. H. Shufelt 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


 

